DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“the plurality of securing member comprises of at least a first length and a second length, the first length configured with a different length than the second length” (as recited in claim 1); 
The plurality of studs positioned in a plurality of clusters (as recited in claim 8); and
The support surface positioned underneath at least two tires of the vehicle (as recited in claim 12)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification pages are not numbered.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 9, it appears that “on or more” should actually be --on one or more--. For purposes of expediting examination, this is how the claim will be interpreted. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The language added to  claim 1: 
wherein the plurality of securing members comprises of at least a first length and a second length, the first length configured with a different length than the second length;
is considered new matter. No language or figure could be found in the disclosure to provide support for this limitation. On page 5, line 6-8 of the specification, as originally filed, Applicant states: 
The securing members 104 being configured to extend into the ground, can be operable to secure themselves into the ground at various lengths. 

However, this language is interpreted as different embodiments of the wheel traction surface can have securing member of different lengths, but each securing member in each individual embodiment is the same length. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt et al. (US 4,223,835).
With respect to claim 1, Witt et al. disclose a wheel traction surface for a vehicle comprising: 
a support surface 12, wherein the support surface is flat and configured to support a vehicle (as shown in Figs. 1 and 3 of Witt et al.); 
a plurality of securing members 30 configured to grip or drive into a ground surface, wherein the securing members are positioned on a first side 20 of the support surface (as shown in Fig. 2 of Witt et al.); and 
wherein the plurality of securing members 30 comprises of at least a first length and a second length, the first length configured with a different length than the second length (best shown in Fig. 3 of Witt et al.–the securing members 30 on the extreme left side have a first length and the securing members 30 on the extreme right side have a second length; see also Witt et al., col. 4, lines 7-12); and
a plurality of studs 30 configured to grip on or more tires of the vehicle, on a second side 18 of the support surface 12 (as sown in Fig. 1 Witt et al.).
With respect to claim 2, Witt et al. disclose that the support surface 12 comprises of a flat and elongated body (as can be seen in Figs. 1-3 of Witt et al.).
With respect to claim 3, Witt et al. disclose that the support surface 12 is formed from materials selected from the group of rubber or plastic (Witt et al., col. 2, lines 67-68). 
With respect to claim 4, Witt et al. disclose that the plurality of securing members 30 are configured to extend from the support surface 12, into the ground surface (as shown in Fig. 2 of Witt et al.).
With respect to claim 5, Witt et al. disclose that the plurality of studs 30 are configured to make contact with the one or more tires  of a vehicle, resulting in increased traction at multiple points of contact of the tires (Witt et al., col. 4, lines 51-59).
With respect to claim 6, Witt et al. disclose that the plurality of studs 30 are configured to make contact with the one or more tires of a vehicle in a forward direction or in a reverse direction (“The vehicle can be driven back and forth over the pad,” Witt et al., col. 4, lines 51-59).
With respect to claim 7, if considering the plurality of studs 30 to be only those outlined below in the image taken from Fig. 1 of Witt et al., then Witt et al. disclose that the plurality of studs 30 are positioned in a single cluster through the support surface:
[AltContent: textbox (single cluster)][AltContent: ][AltContent: rect]
    PNG
    media_image1.png
    282
    780
    media_image1.png
    Greyscale


	With respect to claim 8, Witt et al. disclose that the plurality of studs 30 are positioned in a plurality of clusters through the support surface 12 (as shown in Fig. 1 of Witt et al.). 
	With respect to claim 11, Applicant has not defined how many tires the vehicle includes. Thus, since the vehicle could include a single tire, Witt et al. disclose that the support surface is one or more of a single surface or multiple surfaces positioned underneath each tire of the vehicle. 	
	With respect to claim 12, Applicant has not defined any particular size or arrangement of tires of the vehicle. Thus, Witt et al. disclose a support surface 12 that is capable of being positioned underneath at least two tires of a vehicle in which the two tires are closely spaced together. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al.
With respect to claim 9, Witt et al. disclose the claimed wheel traction surface except that they are silent on a particular length of the support surface. 
However,  it has been held that It has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In this case, if the unknown length disclosed by Witt et al. and the length recited in the claim are indeed different, the functions of each wheel traction surface remain the same regardless of exact length. That is, each wheel traction surface provides the same function of increasing traction between the ground and a vehicle tire. Therefore, the support surface comprising a length of at least 16.5 inches would have been obvious in view of Witt et al. 
With respect to claim 10, Witt et al. disclose the claimed wheel traction surface except that they are silent on a particular width of the support surface. 
However,  it has been held that It has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In this case, if the unknown width disclosed by Witt et al. and the width recited in the claim are indeed different, the functions of each wheel traction surface remain the same regardless of exact width. That is, each wheel traction surface provides the same function of increasing traction between the ground and a vehicle tire. Therefore, the support surface comprising a width of at least 6 inches would have been obvious in view of Witt et al. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s argument regarding the drawings, it is noted that no new figure 5 has been received as indicated in Applicants remarks at the bottom of page 1. Furthermore, Applicant has not addressed the objections to the drawings for not depicting the claimed subject matter of claims 8 and 12. Thus, the previous drawing objections have been maintained and a new drawing objection has been added corresponding to the new limitation added to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 21, 2022